DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A1, and Species B1 in the reply filed on 2/2/2022 is acknowledged.
Claims 16-18, 28-34, 42, and 51-81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “162” has been used to designate both a hopper and a weighing cup.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 26 are objected to because of the following informalities:
Regarding claim 1, the claim limitation “a first station at which an empty receptacle filled” should be changed to -- a first station at which an empty receptacle is
Regarding claim 26, the claim limitation “away from the from station” should be changed to –away from the .
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
at least one holder device for holding and transporting a receptacle made of combustible material (claim 1);
a first transfer mechanism for transferring powdered biomass from the hopper to a weighing station (claim 1);
a second transfer mechanism for transferring biomass from the weighing structure to fill the empty receptacle (claim 1);
a twisting mechanism for closing the open end of the receptacle (claim 1);
a loading mechanism for placing empty cones into the holder (claim 4);
a transport mechanism for moving tubes to a loading position (claim 5); 
a linkage mechanism for opening and closing the jaws independently of said rotation (claims 10);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The instant specification describes the limitations as having the corresponding structure as follows:
“at least one holder device for holding and transporting a receptacle made of combustible material” is interpreted as clamshell holders mounted on arms that extend from a computer controller turntable (see para. 19) or equivalents thereof;
“a first transfer mechanism for transferring powdered biomass from the hopper to a weighing station” is interpreted as feeder in the form of a chute, an auger, or a vibrating feeder (see para. 92) or equivalents thereof;
“a second transfer mechanism for transferring biomass from the weighing structure to fill the empty receptacle” is interpreted as a funnel (see para. 92) or equivalents thereof;
“a twisting mechanism for closing the open end of the receptacle” is interpreted as a rotating gripper (see para. 28) or equivalents thereof;
“a loading mechanism for placing empty cones into the holder” is interpreted as a plurality of tubes holding a stack of cones and a gripper for pulling the tubes into the holder (see para. 21) and equivalents thereof
“a transport mechanism for moving tubes to a loading position” is interpreted as a chain that transports the tubes to a loading station (see para. 21) and equivalent thereof
“a linkage mechanism for opening and closing the jaws independently of said rotation” is interpreted as a crank-type linkage (see para. 84) and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 14, 26, and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim limitation “the loading station” lacks antecedent basis. For examination purposes, the limitation is interpreted as “a loading station.”
Regarding claim 7, the claim limitation “the gripper” lacks antecedent basis. The Examiner notes that claim 5 recites the limitation “a gripper.” For examination purposes, claim 7 will be interpreted as being dependent of claim 5. 
Regarding claim 14, the claim limitation “the connecting rods” lacks antecedent basis. The Examiner notes that claim 12 recites the limitation “connecting rods.” Therefore, claim 14 will be interpreted as being dependent on claim 12. 
Regarding claim 26
Regarding claim 35, the claim limitation “the turntable” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “a turntable.” 
Regarding claim 36, the claim limitation “the at least one shaft” lacks antecedent basis. The Examiner notes that claim 36 recites the limitation “a shaft.” For examination purposes, the limitation will be interpreted as “the shaft.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 8-9, 21, and 43-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leadbeater et al. (US 2020/0068947).
Regarding claim 1, Leadbeater discloses a cannabis cigarette preparation system (abstract; “apparatus for mass production of a smokable product”) comprising:
an indexing module (110; see also carousel 522 in Fig 5A and para. 49 describing the carousel holds cones in an upright position; “at least one holder device”) configured to move (“holding and transporting”) cones (102; para. 36; “receptacle made of combustible material”);
a first station (191) including a filling module (130) configured to dispense a prepared dry material into the cones (para. 34; “an empty receptacle is filled with predetermined amount”) while indexing module moves the cones from station to station sequentially (para. 36); and

the empty cones have an open top end (see Fig. 2; para. 39) such that the filling module dispenses shake material (“powdered biomass”) into the cone through the open top end (see Fig. 2; para. 40);
the first station (191) includes a collection module (120) including a hopper for storing the prepared dry material (para. 32; see also material handler 560 in Fig. 5A; “storage hopper”), a weighing module mechanically coupled to the collection module for determining the weight of raw material in the collection/grinding subsystem prior to processing (para. 77; would correspond to being located in hopper 512 with the grinder mechanism 502); an opening or aperture (530; “a first transfer station”) which allows raw material to be continuously provided by the material handler to the grinder (para. 50), and a funneling component (509; “a second transfer mechanism”) for filling the cone (see para. 66-67); and
	the second station (193) includes a pinch and twist system (221; “a twisting mechanism”) configured to pinch and close the top ends of the cones and then rotate a predetermined amount to seal the open end of the cigarette (para. 42). 
Regarding claim 2, Leadbeater discloses ground cannabis (para. 7; “powdered material containing cannabis”).
Regarding claim 3, Leadbeater discloses the cones are made of paper (para. 27). 
Regarding claim 8, Leadbeater discloses the gripping arrangement (see Fig. 4A-D) includes a plurality of fingers (401-404; “plurality of jaws”), the fingers are closed (see Fig. 4A-D; “grip an open end of a cone”) and rotates (para. 43; see Fig. 4A-D) via a motor-driven threaded rod (Claim 20; “twisting mechanism motor”).
Regarding claim 9
Regarding claim 21¸ Leadbeater further discloses a cone stabilizing component (1202; Fig. 12; “pinch pin”) which enters a corresponding opening (1204) in cup (1205; “holding device”) to impinge upon the bottom of the cone to prevent rotation of the cone during pinch-twisting (para. 69). 
Regarding claim 43, Leadbeater further discloses an auger subassembly (204, 508), and the funneling component (509), the auger assembly extends through the funneling component (see Fig. 5A-B; see also Fig. 8B), the auger rotating to drive dry material that has been funneled to fill an open end of the unfilled cones (para. 60). 
Regarding claim 44, the claim limitation “the rotational motion is in a direction of a Coriolis force,”  this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the auger of Leadbeater is the same as claimed, it is capable of being operated identical claimed characteristics.
Regarding claim 45-46, Leadbeater further discloses a shaker or vibration source (“clog-preventing vibrator”) is mechanically coupled to the collection and/or milling modules (120, 130) to break apart any clumps of dry material (para. 33). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Leadbeater et al. (US 2020/0068947) as applied to claims 1 and 3 above, and further in view of Boucher et al. (US 2019/0320708).
Regarding claim 4-5, Leadbeater discloses the apparatus as discussed above with respect to claim 3, wherein it is known in the that traditional cigarette rolling machines are unsatisfactory because they require loading rolling papers in the machines (para. 4), and suggests that cones are loaded within the system (100) and the process continues until all the cones have been used up (para. 36). 
However, Leadbeater does not explicitly disclose a third station including a loading mechanism for placing cones into the holder, wherein the loading mechanism includes a plurality of tubes for receiving stacks of said empty cones, a transport mechanism for moving the tubes to a loading position, and a gripper at the loading position for removing individual cones from a respective tube positioned at a loading station to the at least one holder device, wherein each tube includes an opening at a bottom of the tube, a diameter of the opening being selected to ensure removal from the tube of one cone at a time.
Boucher teaches a cone staging apparatus for production of smoking articles (abstract), the cone staging apparatus (100; Fig. 4-5; “a third station”) comprising a cone magazine (118; see Fig. 4-5; “a loading mechanism”) including at least one tube (124) for receiving a stack of cones in sliding fit (para. 14; see also Fig. 4-5 showing multiple tubes), a lift supporting the magazine for vertically translating the magazine between a raised position and a lowered position (“loading position”) for facilitating transfer of the cones (para. 17; “transport mechanism”), and an actuator (140) in the form of a gripper mechanism (para. 68 “gripper”) at the lowered position (see Fig. 6-7) for contacting the lower portion of the cone and pulling the cone through the aperture and into a cone pallet (“removing individual cones into a holder”), and an aperture (136; “an opening”) being sized and shaped to facilitate dispensing the cones one-by one (para. 64; see also Fig. 8B). 

Regarding claim 50, Leadbeater discloses the apparatus as discussed above with respect to claim 1. 
However, Leadbeater is silent as to a vacuum device coupled to the at least one holder device when the holder device is at the first station for pulling powdered biomass into the receptacle.
Boucher further teaches a cone pallet (104; “a holder device”) including a plurality of cavities (106) for holding cones (see Fig. 6), and a vacuum source (142) in communication with the pallet cavity (para. 67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a vacuum source as in Boucher to the indexing module of Leadbeater in order to apply a transfer force the cone to draw the cone from the stack into the respective cavities one-by-one, thereby eliminating the need to produce the smoking articles in labor intensive batches by automating the loading process of the cones (Boucher; para. 48).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leadbeater et al. (US 2020/0068947) in view of Boucher et al. (US 2019/0320708) as applied to claim 4 above, and further in view of Hebels et al. (US 2001/0010284).
Regarding claim 6, modified Leadbeater discloses the cone staging apparatus (Boucher; 100) including a cone magazine (Boucher; 118) with multiple tubes (Boucher; 124) with the lift supporting the magazine for vertically translating the magazine between a raised position and a lowered position (“loading position”) for facilitating transfer of the cones (Boucher; para. 17; “transport mechanism”).
However, modified Leadbeater is silent as to the transport mechanism is a chain drive tube.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a chain conveyor as in Hebels to the to the apparatus of Leadbeater in order to provide a compact and relatively simple but highly versatile apparatus for manipulating filled and empty magazines to one or more processing stations (Hebels; para. 13) in an economical time-saving manner (Hebels; para. 14). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Leadbeater et al. (US 2020/0068947) in view of Boucher et al. (US 2019/0320708) as applied to claim 5 above, and further in view of Holderman et al. (US 2019/0329514).
Regarding claim 7, modified Leadbeater discloses the apparatus as discussed above with respect to claim 5, comprising the actuator (Boucher; 140) in the form of a gripper mechanism (Boucher; para. 68 “gripper”) for exerting a transfer force on the cone by pinching or squeezing (Boucher; para. 68).
However, modified Leadbeater does not explicitly teach the gripper includes a pair of jaws and a first linear actuator for causing the jaws to close and grip an end of the individual cone extending from the respective tube, and a second linear actuator for moving the first linear actuator and the second linear actuator from a top position adjacent the tube to a bottom position adjacent the holding device, wherein the jaws are opened by the first linear actuator in the bottom position to release the cones to drop into a cone receiving opening in the holder device. The Examiner notes that Leadbeater does not teach the structure of the gripper mechanism.
Holderman teaches an apparatus for automated packaging of loose particles into conical containers (abstract) comprising a carousel (200; “a third station”), a cone conveyor (300; “at least one holder device”), and a de-nesting assembly (360; Fig. 3A; “a gripper”) comprising de-nesting fingers (361, 362; see Fig. 3B-C; “a pair of jaws”) and a de-nesting actuator (363; “first linear actuator") for moving the one or more fingers to open and close (para. 75; “causing jaws to close”), and a vertical actuator (364; “second linear actuator”) to adjust the vertical position of the de-nesting fingers with respect to the cone 
It would have been obvious to one of ordinary skill in the art before the effective to have substituted the de-nesting assembly of Holderman for the gripping mechanism of modified Leadbeater because (a) modified Leadbeater suggests using a gripping mechanism, but does not teach the structure of the mechanism; and (b) the T-shape of the de-nesting finger provides additional frictional surface area to help engage the cone and prevent plastic deformation (Holderman; para. 76).
Regarding the claim limitation “for moving the first linear actuator and gripper from a top position adjacent the tube to a bottom position adjacent the holding device, wherein the jaws are opened by the first linear actuator in the bottom position to release the cone to drop into a cone receiving opening in the holding device,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the de-nesting assembly of modified Leadbeater is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics.

Claims 10- 12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leadbeater et al. (US 2020/0068947) as applied to claim 8 above, and further in view of Mangold et al. (DE 102016218298; see machine translation).
Regarding claims 10-11, Leadbeater discloses the apparatus as discussed above with respect to claim 8, comprising the gripping arrangement (Fig. 4A-C). 
However, Leadbeater is silent as to a first base connected to a hollow rotation shaft for rotation by the twisting mechanism motor; and a second base plate linearly movable relative to the first base plate in response to linear movement of a linear actuator shaft that extends through the hollow rotation shaft of the first base plate, wherein a linkage mechanism is connected to the first base plate and the second 
	 Mangold teaches a gripping device (para. 1) reasonably pertinent to the problem of promoting a variable implementation of the gripping device (para. 4), the gripping device (1; Fig. 1, 4) comprising: 
	a fastening structure (15; “a first base plate”) connected to base body (4; “hollow rotation shaft” capable of rotation by the twisting mechanism motor); and
	an output member (12; “second base plate”) which executes a linear movement (13) via a driven unit (8; “linear actuator shaft”) which extends through the fastening structure and the base body (see Fig. 4), 
	wherein the movement of the gripping finger is a linkage mechanism (see Fig. 1 and 4; see also paras. 14 and 57 ) indirectly connects to the fastening structure and the output member (see Fig. 1) such that the linear output movement pivots fingers inwards or outwards from the output member to close and open the fingers (para. 50; “converts relative vertical linear movements into radial opening and closing”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the gripping arrangement of Leadbeater with the gripping device of Mangold because the modification offers a high degree of flexibility with the gripper (Mangold; para. 7). 
Regarding claim 12, modified Leadbeater discloses the linkage mechanism comprising a joint means (Mangold; 27; “connecting rods”) and coupling web (Mangold; 25; “crank arms”), wherein the gripping means (Mangold; 35; “jaws”) extend from the joint means (Mangold; see Fig. 1 and 4) and the joint means are pivotally mounted to the fastening structure (Mangold; 15; see para. 51), and the coupling webs are pivotally connected (Mangold; see arrow 26a) at opposite ends between the joint means and the output member (Mangold; 12; see Fig. 4) such that the linear output movement pivots fingers inwards or outwards from the output member to close and open the fingers (Mangold; para. 50; “converts relative vertical linear movements into radial opening and closing”).
Regarding claim 15
Regarding claim 20, modified Leadbeater discloses that the gripping fingers can be combined with spring means to integrate a certain flexibility into the system (Mangold; para. 23). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leadbeater et al. (US 2020/0068947) in view of Mangold et al. (DE 102016218298; see machine translation) as applied to claim 11 above, and further in view of Zhang et al. (US 2021/0094189).
Regarding claim 13, modified Leadbeater discloses the apparatus as discussed above with respect to claim 11. 
However, modified Leadbeater is silent as to a pin fixed to the first base plate extending through a bearing in a second base plate to cause the second base plate to rotate with the with the first base plate while enabling the linear movement of the second base plate relative to the first base plate. 
	Zhang teaches a mechanical hand (abstract) reasonably pertinent to the problem of grasping semi-finished products (para. 2) comprising top plate (2; “first base plate”) and a driving plate (4; “second base plate”) wherein a linear bearing (8) is positioned in the driving plate (see Fig. 2; para 50), and a guide connection rod (10) extending from through from the top plate through the driving plate (see Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a guide connection rod and linear bearings as in Zhang to the plates of modified Leadbeater in order to provide support the tail ends of the shaft of Leadbeater (Zhang; para. 14). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Leadbeater et al. (US 2020/0068947) in view of Mangold et al. (DE 102016218298; see machine translation) as applied to claim 12 above, and further in view of Correll et al. (US 2019/0381670).
Regarding claim 14, modified Leadbeater discloses the apparatus as discussed above with respect to claim 12.
However, modified Leadbeater is silent as to the jaws including friction pads attached to the connecting rods.
Correll teaches a robot gripper (abstract) reasonably pertinent to the problem of imporoving a robotic gripper’s gripping capabilities (para. 11), comprising fingers (41a, b; “jaws”) including pads (42a, 
It would have been obvious to one of ordinary skill  in the art before the effective filing date of the claimed invention to have added pads as in Correll to the gripping device of modified Leadbeater in order to switch out the pads with varying properties such as stiffnesses, compliance, and friction (para. 42, 56) in order to customize the gripping surface for varying tasks (Correll; Para. 56) thereby making the gripping device more versatile for different tasks. 

Claims 19, 22, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Leadbeater et al. (US 2020/0068947) as applied to claim 8 above, and further in view of Sirois et al. (US 2019/0320710).
Regarding claim 19, Leadbeater discloses the apparatus as discussed above with respect to claim 8 comprising the gripping arrangement (see Fig. 4A-D) includes a plurality of fingers (401-404; “plurality of jaws”), the fingers are closed (see Fig. 4A-D; “grip an open end of a cone”) and rotates (para. 43; see Fig. 4A-D) via a motor-driven threaded rod (Claim 20; “twisting mechanism motor”).
However, modified Leadbeater is silent as to a friction clutch included in a drive train of the twisting mechanism for limiting a twisting force to prevent tearing.
	Sirois teaches a cone closure apparatus for production of smoking articles (abstract) comprising a lower drive comprising a torque limiter to limit rotational force to an amount no greater than necessary to complete twist closure, thereby inhibiting over twisting, the torque limiter comprises a clutch, and the torque  limiter comprises an electronic sensor to detect an increase in torque required to rotate the lower grip surface (para. 10; “friction clutch included in a drive train”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a torque limiter as in Sirois to the motor-driven threaded rod of Leadbeater in order to prevent over twisting of the cone (Sirois; Para. 10) and prevent tearing of the cone (Sirois; para. 77). 
Regarding claim 22, Leadbeater discloses a motor (1312; “twisting mechanism motor) for controlling rotation of the fingers (para. 71), motor (1308; “second motor”) to actuate pinch fingers (para. 70-71) and force an anvil (1305; “a linkage”). 
However, Leadbeater is silent as to a third motor for vertically moving the twisting mechanism towards and away from the at least one holding device. 
Sirois further discloses a cone holder (1106), an upper gripper (1130; “twisting mechanism”), wherein the upper gripper is vertically translatable between a raised position and a lowered position in the form of an electromechanical system (para. 87; “third motor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an electromechanical system as in Sirois to the twisting mechanism of Leadbeater in order to achieve the predictable result of vertically translating the gripper (Sirois; para. 87).

Regarding claim 39, Leadbeater discloses the apparatus as discussed above with respect to claim 3, comprising the indexing module (110; see also carousel 522 in Fig 5A and para. 49 describing the carousel holds cones in an upright position; “at least one holder device”).
However, Leadbeater is silent as to the holder device includes a main body and a pair of pivoting jaws that close to capture the one in an opening forced between the jaws and the main body. 
	Sirois further discloses a closure apparatus (Fig. 14a-15) comprising a frame (4102; “main body”) and jaws (4142; “pair of pivoting jaws” that pivot between an open and closed position (para. 102) when the cone is positioned in a cavity (4140; “an opening).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the indexing module of Leadbeater with the closure apparatus of Sirois in order hold and close the cone using a single apparatus (Sirois; para. 25) and apply a predetermined desired force to close the cone (Sirois; see para. 31). Furthermore, one of ordinary skill in the art would appreciate the such a modification would eliminate the need for a separate pinching module since the closure apparatus functions to both holder and close the cone, therefore beneficially reducing the size of the apparatus. 
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Leadbeater et al. (US 2020/0068947) as applied to claim 3 above, and further in view of Boucher (US 2019/0320707) and Ott et al. (US 2008/0142029).
Regarding claim 23, Leadbeater discloses the apparatus as discussed above with respect to claim 3, wherein the first station (191) includes a collection module (120) including a hopper for storing the prepared dry material (para. 32; see also material handler 560 in Fig. 5A; “storage hopper”), a weighing module mechanically coupled to the collection module for determining the weight of raw material in the collection/grinding subsystem prior to processing (para. 77; would correspond to being located in hopper 512 with the grinder mechanism 502); an opening or aperture (530; “a first transfer station”) which allows raw material to be continuously provided by the material handler to the grinder (para. 50), and a funneling component (509; “a second transfer mechanism including a funnel”) for filling the cone without spillage (see para. 66-67). Leadbeater further suggests that a vibration source is coupled to the collection module to break apart any clumps (para. 33).
Regarding the claim limitation the “funnel that is vertically movable,” this limitation has been interpreted as an intended use that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the funneling component of Leadbeater is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics.
However, Leadbeater is silent as  to the first transfer mechanism including a chute, a rotating hopper having a helical groove, and a vibrating plate, wherein the vibration of the vibrating plate causes movement of the powdered biomass from the storage hopper to the rotating hopper, rotation of the rotating hopper causes powdered biomass to enter the chute from the helical groove, the chute positioned to dispense the powdered biomass to the weighing structure
	Boucher teaches a cone filling apparatus for the production of smoking articles (abstract) comprising a first chute segment (152; “plate”) connected to a vibratory drive (148; “vibrating plate”); (a 
	Ott teaches an apparatus for preparing cut tobacco (para. 1) comprising a drum casing (23; “rotating hopper”) including rows of needles (24) which helically wind around the longitudinal direction of the drum (para. 22; protrusion from the needles form the “helical groove”) such that when the drum rotates, the needles improve the loosening effect of the tobacco it is transported through the drum (para. 22). 
	It would have been obvious to one of orindary skill in the art before the effective filnig date of the claimed invention to have substituted Leadbeater’s aperture for Boucher’s series of vibratory chutes because the modification provides a controlled flow of smokable product to the dosing tray (Boucher; para. 9) while inhibiting consolidation (i.e. clumping) of the smokeable product (Boucher; para. 10). Furthermore, it would have been obvious to said skilled artisan to have substituted the third chute segment of modified Leadbeater for the drum casing with rows of needles as in Ott to further improve the loosening effect of tobacco as it is transported through the drum (Ott; para. 22). 

Claims 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Leadbeater et al. (US 2020/0068947) in view of Boucher (US 2019/0320707) and Ott et al. (US 2008/0142029) as applied to claim 23 above, and further in view of Godwin et al. (US 2021/0030054) and Rees (US 2018/0075710).
Regarding claim 24, modified Leadbeater discloses the apparatus as discussed above with respect to claim 23 comprising the weighing module mechanically coupled to the collection module for determining the weight of raw material in the collection/grinding subsystem prior to processing (para. 77).
However, modified Leadbeater is silent as to a tiltable cup coupled to a load cell and fixed to an end of a flexible cantilever shaft, wherein as powdered biomass is dispensed to the cup, a weight of the powdered biomass in the cup is measured by the load cell and, when a predetermined weight is detected in the cup, the cup is tiled to pour the contents of the cup into the funnel. 

Rees teaches a weighing module (abstract) reasonably pertinent to the problem of accurately measuring the weight of an object (see para. 19) comprising a load cell (35; Fig. 8-9), a beam (36; “flexible cantilever shaft”), and a cup (4a), the cup being fixedly attached to the load cell (para. 73) and fixed to an end of the beam (see Fig. 8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the weighing module of Leadbeater for the weighing module of Rees in order to accurately weigh the object inside the cup (Ress; Para. 19). Moreover, it would have been obvious to said skilled artisan to have modified the cup of modified Leadbeater to be rotatable as in Godwin in order to deliver the desired amount of smokeable material to the funneling component (para. 26).
Regarding claim 25, modified Leadbeater discloses the cups sit atop of a platform such that in normal use the vertical axis of the cup is perpendicular to the axis of the load cell, but can pivot slightly owing to the connection via apertures (51) and projections (54) (para. 85; “at least one pivot bearing structure that transfers weight of the cup to the load cell”).
Regarding claim 27, modified Leadbeater further discloses two alignment ribs (Ress; 39; “a pair of prongs”), and an attachment portion (37; “a planar structure included in a load cell coupler”) positioned between the alignment ribs (see Fig. 9), such that the prongs indirectly contact the cup (4a) to pivot the cup (see para. 85). 
Regarding the claim limitation “a cup-tilting rotational motor,” it is noted that while Godwin does not explicitly teach a motor to rotate the cup, one of ordinary skill in the art would appreciate that rotating of the cup is not possible without a motor or actuator to perform the rotating movement.
Regarding the claim limitation the “pair of prongs that extend from a cup-tilting rotational motor or actuator,” the Examiner notes that modified Leadbeater implicitly has a cup-tilting rotational motor. Moreover, it would have been obvious to said skilled artisan to try various configurations for the location .

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Leadbeater et al. (US 2020/0068947) in view of Boucher (US 2019/0320707), Ott et al. (US 2008/0142029), Godwin et al. (US 2021/0030054) and Rees (US 2018/0075710) as applied to claim 24 above, and further in view of Holderman et al. (US 2019/0329514).
Regarding claim 26, modified Leadbeater discloses the apparatus as discussed above with respect to claim 24, wherein the cup is rotated to deposit powder into a funnel (Godwin; para. 26). 
Regarding the claim limitation “a motor that causes tilting of the cup,” while Godwin does not explicitly teach a motor to rotate the cup, one of ordinary skill in the art would appreciate that rotating of the cup is not possible without a motor or actuator to perform the rotating movement. 
However, modified Leadbeater is silent as to a linear actuator coupled to and ctonrols movement of the funnel in synchronism with the motor that causes tilting of the cup.
Holderman teaches an apparatus for automated packaging of loose particles in a conical container (abstract) comprising a packer head (570; Fig. 5A) and outlet funnel (550; “funnel”) wherein the packer head and outlet funnel are lowered onto the die to engage the top surface of the die such that leaves a prevented form traversing the junction between the bottom of the outlet funnel and the top of the die (para. 89), the packer head and actuator is connected to an actuator that moves the packer head and outlet funnel up and down (para. 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leadbeater’s funneling component to be connected to an actuator that moves the funnel up and down as in Holderman in order to prevent leaves from spilling out (Holderman; para. 88-89). 
.

Claims 35 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Leadbeater et al. (US 2020/0068947) as applied to claims 3 and 47 above, and further in view of Holderman et al. (US 2019/0329514). 
Regarding claim 35, Leadbeater discloses the apparatus as discussed above with respect to claim 3, comprising the indexing module (110; see also carousel 522 in Fig 5A and para. 49 describing the carousel holds cones in an upright position; “at least one holder device”).
However, Leadbeater is silent as to the at least one holder device is a split clamshell holder including a first jaw fixed to an arm extending from a turntable, and a second jaw that is slidable relative to the first jaw, wherein the second jaw is biased towards the first jaw by at least one spring, the first and second jaws each include a groove that together form an opening for receiving the receptacle. 
Holderman discloses automated packaging apparatus for loose particles into conical containers (abstract) for smoking (see para. 5), the apparatus (Fig. 1A-B) comprising: a cone conveyor (300; Fig. 3A; “at least one holder device”) configured to fill (“holding”) a cone (“a receptacle made of combustible material”) and rotating (“transporting”) (para. 81) including a die (310; Fig. 3F-G) including a two clamping segments (311, 312; “a first jaw” and “a second jaw”), the first segment is connected to a die actuator (350; “an arm”) extending from a die plate (301; Fig. 3D-E; “a turntable”), the die actuator separating the clamp segments (para. 109; “the second jaw is slidable relative to the first jaw”) with the use of a spring 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Leadbeater’s indexing module for Holderman’s cone conveyor because clamping segments allow the cone to be filled in the die, the pass through the die to eliminate plastic deformation (i.e. preventing damage to the smoking article) that could occur if the cone were forcibly removed from the die, such as by gripping the cone (Holderman; para. 80). 
Regarding claim 47, Leadbeater discloses the apparatus as discussed above with respect to claim 46, comprising the funneling component (509) and the shaker or vibration source (“clog-preventing vibrator”) is mechanically coupled to the collection and/or milling modules (120, 130) to break apart any clumps of dry material (para. 33).
However, modified Leadbeater is silent as to the vibrator is a tube, and the funnel is mounted on a plate that is movable up and down by a linear actuator to raise and lower the plate, the plate resting on the tube while in a lower position to enable the vibration of the plate and the funnel when the funnel extends into the receptacle for filling. 
	Holderman further teaches a hopper station (400; Fig. 4D) comprising hopper (401b) with a hopper outlet (403) and a damper plate (404; “a plate”) which closes the base of the hopper outlet to prevent leaves from exiting (para. 81), the hopper may be adjustable to increase to decrease a gap between the damper plate and hopper (para. 81, 85; see Fig. 4D illustrating actuator element 406; “linear actuator”), and a leaf conveyor actuator (408; Fig. 4D; appears to be tube-shaped) which can be mounted directly to the damper plate to vibrate and thereby meter leaves out from the base of the hopper (Para. 81; “vibrator”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the funneling component of Leadbeater to include a damper plate configured to adjust a gap between the damper plate and the funneling component and configured to vibrate in order to adjust the flow leave leaves out of the hopper with the ability to change the texture of the products being fed to the cones (Holderman; para. 81). 
Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Leadbeater et al. (US 2020/0068947) in view of Holderman et al. (US 2019/0329514), as applied to claim 35 above, and further in view of Haarer et al. (US 4782644).
Regarding claim 36, modified Leadbeater discloses the apparatus as discussed above with respect to claim 35, comprising the two clamping segments (Holderman; 311, 312; “a first jaw” and “a second jaw”) to hold a cone and allows a cone to be filled and extracted form the die (Holderman; para. 80). 
However, modified Leadbeater is silent as to a slidable block coupled to the second jaw by a shaft extending through the first jaw, wherein a compression coil spring surround the shaft and extends between the slidable block and the second jaw to bias the second jaw towards the first jaw, and a cam bearing is mounted on the slidable block to cause the second jaw to move away from the first jaw and release a filled and twisted cone held between the jaws, the release being caused by engagement between the cam bearing and a fixed cam flock as the holder device is moved by the turntable into a releasing position following completion of twisting and transport from the second station. 
	Haarer teaches a machine for sorting, filling and closing hollow containers (title) for smoking articles (abstract) comprising a closing station (D; Fig. 19-21) wherein stopper carrier (52; “first jaw”) is moved down toward a tube carrier (40; “second jaw”) by means of a cam (78; “cam bearing”), which is mounted to a slide (77; “slideable block”) including a shaft surrounded by a compression spring (see Fig. 20-21), and a cam (11A; a fixed block cam) for moving the stopper carrier and guiding the slide up and down under mechanical power in the guides (Col. 8, ll. 1-20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamping section of Leadbeater to include the camming system of Haarer in order to obtain the predictable result of guiding the clamping sections back and forth based on the movement of the indexing wheel (Haarer; claim 26). 
Regarding claim 37, modified Leadbeater discloses that the cones are checked for quality via a quality control station (Holderman; 800; see Fig. 1B; located below the conveying assembly 300) and then transferred to an appropriate receptacle (Holderman; para. 11; the receptacle is necessarily located below the releasing position).  
In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
Regarding claim 38, modified Leadbeater further discloses a stabilizer (1202; Fig. 12) including a causing end (1203; “a pin”) including a tip (para. 69; “second end”) to enter the opening (1204) of the cup (1205) to impinge on the bottom of the cone (para. 69). 
Regarding the claim limitation “a pin ball at one end,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the stabilizer to be spherical since such a modification involves a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 (IV).
Regarding the claim limitation “when the ball pin encounters the fixed cam block to assist in release of the filled and twisted cone from the holder device,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the apparatus of modified Leadbeater is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Leadbeater et al. (US 2020/0068947) in view of Sirois et al. (US 2019/0320710), as applied to claim 39 above, and further in view of Kissling et al. (US 2014/0261469) as evidenced by TLX Technologies (“Solenoid 101: what is a Solenoid?” 8/25/2021; https://www.tlxtech.com/articles/solenoid-101-what-is-a-solenoid). 
Regarding claim 40, modified Leadbeater discloses the apparatus as discuses above with respect to claim 39, including the jaws (Sirois; 4142; “pivoting jaws”) connected to a carriage (4148; “arms of the jaws”) which are actuated by a jaw actuator (Sirois; 4146; para. 103-104).

Noah teaches a tobacco composite cigarette tube (title) wherein it is known in the art that other mechanisms than a solenoid, such as an electrical linear actuator, a pneumatic cylinder, or a wheel with an offset arm that drives a link, may be used to slide a plate (112; para. 55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the jaw actuator of modified Leadbeater to be a solenoid as in Noah in order to obtain the predictable result of sliding the carriage back and forth (Noah; para. 55). 
As evidenced by TLX technologies, a solenoid is a device that comprises a coil of wire and a moveable plunger (armature) (p. 3; see Fig). Therefore, modified Leadbeater’s solenoid includes an coil (“compression coil spring”) and a plunger (connected to the carriage). The Examiner notes that at least part of the coil would be located within the carriage (“extending between arms of the jaws”).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Leadbeater et al. (US 2020/0068947) in view of Sirois et al. (US 2019/0320710), as applied to claim 39 above, and further in view of Holderman et al. (US 2019/0329514). 
Regarding claim 41, modified Leadbeater discloses the apparatus as discussed above with respect to claim 39, including the closure apparatus (Sirois; Fig. 14a-15) used to hold and close the cone using a single apparatus (Sirois; para. 25).
However, modified Leadbeater is silent as to the at least one holder device is fixed directly to a turntable for transporting the holder device between station.
Holderman discloses automated packaging apparatus for loose particles into conical containers (abstract) for smoking (see para. 5), the apparatus (Fig. 1A-B) comprising: a cone conveyor (300; Fig. 3A; “at least one holder device”) configured to fill (“holding”) a cone (“a receptacle made of combustible material”) and rotating (“transporting”) (para. 81) including a die (310; Fig. 3F-G) connected to a die plate (301; Fig. 3D-E; “a turntable”), the die plate being mounted on a support shaft (302) and has a cone 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fixed the closure apparatus of modified Leadbeater to a rotating die plate as in Holderman in order to automate the process for continuous packaging (Holderman; para. 8). Moreover, such a modification makes the process continuous, which has been held to be an obvious modification. See MPEP 2144.04(V)(E). 

Claim 48-49 is rejected under 35 U.S.C. 103 as being unpatentable over Leadbeater et al. (US 2020/0068947) as applied to claim 1 above, and further in view of Ott et al. (US 2008/0142029) and Godwin et al. (US 2021/0030054). 
Regarding claim 48, Leadbeater discloses the apparatus as discussed above with respect to claim 1. 
However, Leadbeater is silent as to the first transfer mechanism includes a diverter wheel that rotates in opposite directions to alternately supply powdered biomass to a pair of rotating load cell hoppers included in a weighing structure.
Ott teaches an apparatus for preparing cut tobacco (para. 1) comprising a distributor belt (34; Fig. 3; the conveyor belt includes at least two wheels; “diverter wheel”) which alternately distributes tobacco onto two different tobacco conveyors (26, 27; see arrow in Fig. 3; para. 27) assigned to collecting containers (35, 38) which is conveyed to a weighing unit of the two tobacco scales (12; Fig. 3; see also para. 34; “load cell hopper”) and then made to remove to the cups (15; para. 19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first station of Leadbeater to include the distributor belt and the two tobacco scales as in Ott because the apparatus can still operate if one of the tobacco scales fails by changing the drive of the distributor belt to only one of the two conveyors (Ott; Para. 28).
However, modified Leadbeater does not explicitly teach that the tobacco scales are rotate. 
Godwin teaches a marijuana cone filling machine (abstract) comprising an interim weighing station (Fig. 7; para. 26) including a cup (700; “tiltable cup”) attached to a scale (not shown; see para. 26), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scales of modified Leadbeater to rotate as in Godwin in order to apportion a desired amount of powdered material and then send the apportioned amount to the next process (see Godwin; para. 26). 
Regarding claim 49, modified Leadbeater discloses the funneling component (509; “a second transfer mechanism”) for filling the cone (see para. 66-67) which receives the weighing module in the collection module (para. 77).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712